EXHIBIT 10.27

EXECUTION COPY

FOURTH AMENDMENT

TO AMENDED AND RESTATED FINANCING AGREEMENT

FOURTH AMENDMENT, dated as of September 6, 2007 (the “Fourth Amendment”), to the
Financing Agreement referred to below, by and among (i) ENHERENT CORP., a
Delaware corporation (“enherent” or the “Parent”), and each Subsidiary of Parent
listed as a borrower on the signature pages thereto (together with the Parent,
each, a “Borrower” and collectively, the “Borrowers”), and (ii) ABLECO FINANCE
LLC, a Delaware limited liability company (“Ableco”) as lender and as agent (in
such capacity, the “Agent”) for itself and each Person that purchases any
portion of Ableco’s rights and obligations under the Financing Agreement
pursuant to Sections 2.07 and 10.07 thereof (collectively with Ableco, the
“Lenders”).

WHEREAS, the Borrowers, the Agent and the Lenders are parties to the Amended and
Restated Financing Agreement dated as of April 1, 2005 (as amended to date, the
“Financing Agreement”), pursuant to which the Lenders have agreed to make
certain term loans and revolving loans to the Borrowers from time to time in an
aggregate principal amount at any time outstanding not to exceed the aggregate
amount set forth in the Financing Agreement; and

WHEREAS, the Borrowers have requested that the Agent and the Lenders amend
certain provisions of the Financing Agreement to provide for, among other
things, (a) the decrease in the Revolving Credit Commitment from $6,000,000 to
$4,500,000 at any time outstanding and (b) the extension of the Revolving Loan
Maturity Date from April 1, 2008 to April 1, 2009, all in accordance with and
subject to the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.1 Definitions in Fourth Amendment. Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.

1.2 Amendment to the Financing Agreement.

(a) Section 1.01 of the Financing Agreement is hereby amended by adding the
following new definitions in their appropriate alphabetical order, as follows:

““Fourth Amendment” means the Fourth Amendment to Amended and Restated Financing
Agreement, dated as of September 6, 2007, by and among the Borrowers, the Agent
and the Lenders.”

““Fourth Amendment Effective Date” means the later of (i) September 6, 2007 and
(ii) the date on which all of the conditions precedent set forth in Section 2 of
the Fourth Amendment have been satisfied or waived in writing.”



--------------------------------------------------------------------------------

(b) Section 1.01 of the Financing Agreement is hereby amended by amending and
restating each of the definitions listed below in their entirety to read as
follows:

“Revolving Credit Commitment” means the commitment of the Lender to make
Revolving Loans to the Borrowers in an aggregate principal amount at any time
outstanding not to exceed $4,500,000.00, as such amount may be terminated,
reduced or increased from time to time in accordance with the terms of this
Agreement.”

““Revolving Loan Maturity Date” means April 1, 2009 or such earlier date on
which the Revolving Loans shall become due and payable, in whole or in part, in
accordance with the terms of this Agreement and the other Loan Documents.”

2. Conditions to Effectiveness. This Fourth Amendment shall become effective
only upon satisfaction in full, in a manner satisfactory to the Agent, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the “Fourth Amendment Effective
Date”):

(a) The representations and warranties contained herein, in Section 5.01 of the
Financing Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent pursuant hereto on or prior to the Fourth
Amendment Effective Date shall be correct on and as of the Fourth Amendment
Effective Date as though made on and as of such date, except to the extent that
such representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such date); and, no Default or
Event of Default shall have occurred and be continuing on the Fourth Amendment
Effective Date.

(b) The Agent shall have received counterparts of this Fourth Amendment which
bear the signatures of each Borrower.

(c) The Borrowers shall have paid to the Agent a nonrefundable amendment fee in
an amount equal to $60,000 (the “Amendment Fee”), which Amendment Fee shall be
(i) payable on or before the Fourth Amendment Effective Date, (ii) fully-earned
when paid and (iii) in addition to any fees payable to the Agent or the Lenders
pursuant to the Financing Agreement or any amendment thereof. Each Borrower
hereby authorizes the Agent to, and the Agent may, charge the Loan Account
pursuant to Section 3.01 of the Financing Agreement with the amount of the
Amendment Fee due hereunder.

(d) All legal matters incident to this Fourth Amendment shall be satisfactory to
the Agent and its counsel.

 

-2-



--------------------------------------------------------------------------------

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agent and the Lenders as follows:

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 5.01 of the Financing Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent or the
Lenders pursuant hereto on or prior to the Fourth Amendment Effective Date shall
be correct on and as of the Fourth Amendment Effective Date as though made on
and as of such date, except to the extent that such representations and
warranties (or any schedules related thereto) expressly relate solely to an
earlier date (in which case such representations and warranties shall be true
and correct on and as of such date); and no Default or Event of Default shall
have occurred and be continuing on the Fourth Amendment Effective Date.

(b) Organization, Good Standing, Etc. Such Loan Party (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, (ii) has all requisite power and authority to execute, deliver
and perform this Fourth Amendment and to perform the Financing Agreement, as
amended hereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary.

(c) Authorization, Etc. The execution, delivery and performance by such Loan
Party of this Fourth Amendment, and the performance by such Loan Party of the
Financing Agreement, as amended hereby, (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene such Loan Party’s charter
or by-laws, any applicable law or any contractual restriction binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties.

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or other regulatory body
is required in connection with the due execution, delivery and performance by
such Loan Party of this Fourth Amendment, or for the performance of the
Financing Agreement, as amended hereby.

(e) Enforceability of Loan Documents. Each of this Fourth Amendment, the
Financing Agreement, as amended hereby, and each other Loan Document to which
such Loan Party is a party is a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as such enforceability may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

4. Continued Effectiveness of Financing Agreement. Each Borrower hereby
(i) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to

 

-3-



--------------------------------------------------------------------------------

be, in full force and effect and is hereby ratified and confirmed in all
respects except that on and after the Fourth Amendment Effective Date all
references in any such Loan Document to “the Financing Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Financing
Agreement shall mean the Financing Agreement as amended by this Fourth
Amendment, and (ii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to the Agent or any Lender, or to grant to
the Agent or any Lender a Lien on any collateral as security for the Obligations
of such Borrower from time to time existing in respect of the Financing
Agreement and the other Loan Documents, such pledge, assignment and/or grant of
a Lien is hereby ratified and confirmed in all respects.

5. Miscellaneous.

(a) This Fourth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Fourth Amendment for any
other purpose.

(c) This Fourth Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

(d) Each Borrower hereby acknowledges and agrees that this Fourth Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Borrower under or in connection with this
Fourth Amendment shall have been untrue, false or misleading in any material
respect when made, or (ii) a Borrower shall fail to perform or observe any term,
covenant or agreement contained in this Fourth Amendment.

(e) The Borrowers will pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Fourth Amendment, including, without limitation,
the reasonable fees, disbursements and other charges of Schulte Roth & Zabel
LLP, counsel to the Agent and the Lenders.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and delivered as of the date first above written.

 

BORROWERS: ENHERENT CORP. By:  

/s/ Pamela Fredette

Name:   Pamela Fredette Title:   Chief Executive Officer AGENT and LENDER:

ABLECO FINANCE LLC, as lender and agent, on behalf of itself and its affiliate
assigns

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   President

 

-5-